PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Respondent represented Client in a tort action against the City of Hammond. After the case was removed from state to federal court, Respondent failed: (1) to serve initial disclosures as required under federal rules of procedure; (2) to respond to discovery requests; (3) to respond to an order compelling discovery; (4) to pay attorney fees awarded to the defendants; (5) to respond to the defendants’ motion for sanctions; arid (6) to appear at the hearing on the motion for sanctions. The federal court granted the defendants’ motion for sanctions and dismissed the tort action with prejudice.
Respondent} failed to apprise Client of the status of the case or respond to Client’s requests for information. Client eventually learned of the case disposition from his daughter, who looked it up online.
Aggravating and mitigating facts. The parties cite no facts in aggravation. The parties cite the following facts in mitigation: (1) Respondent has no prior disci*411pline; (2) Respondent has been cooperative with the Commission and has been remorseful; (3) during the period of misconduct, Respondent was in the midst of a prolonged custody dispute; (4) .Respondent has reached out to Client and encouraged him to consult with an attorney regarding a malpractice action against Respondent, and is willing to pay any malpractice judgment that might be entered; 'and (5) Respondent has attended CLE programs and consulted with other practitioners in an effort to improve his practice management and skills.
Violations: The parties agree that Respondent violated these Indiana Professional Conduct Rules prohibiting the following misconduct:
1.1: Failure to provide competent representation.
1.3: Failure to act with reasonable diligence and promptness.
1.4(a): Failure to keep a- client reasonably informed about the status of a matter and respond promptly to reasonable requests for information.
Discipline: The parties propose the appropriate discipline is a.public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent’s misconduct.
The costs of this proceeding are assessed against Respondent.
All Justices concur.